UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7634



MARK DAVID SWANN,

                                              Plaintiff - Appellant,

          versus


WILLIAM W. SONDERVAN, Commissioner of Cor-
rections; ROBERT KUPEC, Warden, Eastern Cor-
rectional Institution; GEORGE KALOROUMAKIS;
RONALD   DRYDEN;  CAPTAIN FLAG;   LIEUTENANT
MATTHEWS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
1705)


Submitted:   February 9, 2001           Decided:     February 20, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark David Swann, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Sharon Stanley Street, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark David Swann appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Swann v. Sondervan, No. CA-00-1705 (D. Md. Nov. 3,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2